Citation Nr: 0925827	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for alcoholism.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied 
entitlement to service connection for alcoholism, depression, 
and schizophrenia.  In his September 2007 notice of 
disagreement (NOD), the Veteran specifically indicated that 
he disagreed only with the denial of the claim for service 
connection for alcoholism.  Therefore, that claim is the only 
one before the Board on this appeal.  See 38 C.F.R. § 20.201 
(2008) (where the decision appealed contains denials on 
multiple issues, the specific determinations with which the 
claimant disagrees must be identified).


FINDINGS OF FACT

1.  The Veteran was given diagnoses of alcoholism during and 
after service.

2.  The Veteran has not been granted service connection for 
any disability.


CONCLUSION OF LAW

The Veteran's claim for service connection for alcoholism has 
no legal merit.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c); 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Veteran's claim of entitlement to service connection for 
alcoholism is being denied as a matter of law.  In VAOPGCPREC 
5-2004 (2004) VA's Office of General Counsel held that the 
VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  Mason 
v. Principi, 16 Vet. App. 129 (2002).

Therefore, as there is no basis in law for granting the 
Veteran's claim for service connection for alcoholism, the 
VCAA is inapplicable to this claim.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OMBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a Veteran's own alcohol or drug abuse.  Moreover, OMBRA also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGCPREC 2-
1997 (1997).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that a Veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a Veteran's service 
connected disability.  In other words, 38 U.S.C.A. § 1131 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  "Primary" is defined as an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  Allen, 237 F.3d at 
1376.

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
Veteran does not have any service connected disabilities on 
which entitlement to service connection on a secondary basis 
may be established.  While the Board acknowledges the 
Veteran's statements in his September 2007 NOD challenging 
various statements made by the RO in denying his claim, the 
above discussion reflects that the applicable law and 
regulations specifically prohibit the granting of service 
connection for alcoholism, and the Board is bound by the 
these laws and regulations.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2008).

Therefore, as the Veteran's claim for service connection for 
alcoholism does not present a basis for which relief may be 
granted, it has no legal merit.  As the disposition of this 
claim is based on law and not the facts of this case, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for alcoholism is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


